 


 HR 1019 ENR: To designate the United States customhouse building located at 31 Gonzalez Clemente Avenue in Mayagüez, Puerto Rico, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1019 
 
AN ACT 
To designate the United States customhouse building located at 31 Gonzalez Clemente Avenue in Mayagüez, Puerto Rico, as the Rafael Martínez Nadal United States Customhouse Building. 
 
 
1.DesignationThe United States customhouse building located at 31 Gonzalez Clemente Avenue in Mayagüez, Puerto Rico, shall be known and designated as the Rafael Martínez Nadal United States Customhouse Building.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States customhouse building referred to in section 1 shall be deemed to be a reference to the Rafael Martínez Nadal United States Customhouse Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
